FILED
                            NOT FOR PUBLICATION                             AUG 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PAUL WILLIAM PILGER,                             No. 12-17361

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00159-GMN-
                                                 PAL
  v.

U.S. DEPARTMENT OF EDUCATION;                    MEMORANDUM*
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Paul William Pilger appeals pro se from the district court’s summary

judgment in his action challenging the Department of Education’s denial of his

request to discharge his federally-guaranteed student loans. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. UMG Recordings, Inc. v. Shelter

Capital Partners LLC, 718 F.3d 1006, 1014 (9th Cir. 2013). We may affirm on

any ground supported by the record. Johnson v. Riverside Healthcare Sys., LP,

534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment to the Department of

Education because Pilger failed to raise a genuine dispute of material fact as to

whether the Department’s decision to deny his request for a discharge was arbitrary

or capricious. See Auer v. Robbins, 519 U.S. 452, 461 (1997) (an agency’s

interpretation of its own regulations are “controlling unless plainly erroneous or

inconsistent with the regulation” (citation and internal quotation marks omitted));

Native Vill. of Point Hope v. Salazar, 680 F.3d 1123, 1129 (9th Cir. 2012) (setting

forth the arbitrary and capricious standard of review and explaining the limited

circumstances in which the court will vacate an agency’s decision).

      Dismissal of Pilger’s claims against Affiliated Computer Services was

proper because Pilger cannot assert a cause of action against Affiliated Computer

Services under the Higher Education Act. See Parks Sch. of Bus., Inc. v.

Symington, 51 F.3d 1480, 1484-85 (9th Cir. 1995) (the Higher Education Act

provides an express right of action only in suits brought against the Secretary of

Education).


                                          2                                    12-17361
      We do not consider issues raised for the first time on appeal. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                         3                                   12-17361